Case 1:17-cr-20275-UU Document 49 Entered on FLSD Docket 01/04/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 1:18-cv-24916-UU
                              (Criminal Case No. 17-CR-20275-UU)

 KEVIN FUSCO,

        Movant,

 v.

 UNITED STATES OF AMERICA,

        Respondent.

 __________________________________________/

           ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION

        This Cause is before the Court upon the Movant’s pro se Amended Motion to Vacate

 Sentence pursuant to 28 U.S.C. § 2255 (D.E. 7) (the “2255 Motion”) and his pro se Motion to

 Dismiss Cause Due to Lack of Jurisdiction (D.E. 21) (the “Motion to Dismiss”) (collectively, the

 “Motions”).

        THE COURT has considered the Motions and the pertinent parts of the record in both

 this case and Case Number 17-CR-20275-UU (the “Criminal Case”), and is otherwise fully

 advised in the premises.

        This matter was referred to Magistrate Judge Patrick A. White who, on December 14,

 2018, issued a Report (the “Report”) (D.E. 22) recommending that: (i) the 2255 Motion be

 denied as frivolous; (ii) the Motion to Dismiss be denied as frivolous; (iii) no certificate of

 appealability issue; and (iv) this case be closed. Both parties were given fourteen days to file

 objections. Neither party filed objections. See LoConte v. Dugger, 847 F.2d 145 (11th Cir.

 1988), cert. denied, 488 U.S. 958 (1988) (holding that failure to file timely objections bars the

 parties from attacking factual findings on appeal).

                                                  1
Case 1:17-cr-20275-UU Document 49 Entered on FLSD Docket 01/04/2019 Page 2 of 2



           Upon de novo review, the Court agrees with Magistrate Judge White’s recommendation

 and concurs in all of his findings. Accordingly, it is hereby

           ORDERED AND ADJUDGED that the Report, D.E. 22, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further

           ORDERED AND ADJUDGDED that the 2255 Motion, D.E. 7, is DENIED WITH

 PREJUDICE. It is further

           ORDERED AND ADJUDGDED that the Motion to Dismiss, D.E. 21, is DENIED WITH

 PREJUDICE. It is further

           ORDERED AND ADJUDGED that no certificate of appealability shall issue. It is

 further

           ORDERED AND ADJUDGED that the Clerk shall enter final judgment. It is further

           ORDERED AND ADJUDGED that this case is CLOSED.

           DONE AND ORDERED in Chambers in Miami, Florida, this _4th_ day of January,

 2019.




                                                       _____________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
 Copies provided:
 Kevin Fusco, pro se




                                                  2
